United States Court of Appeals
                                                                              Fifth Circuit
                                                                              F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                              November 4, 2004
                             FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                                Clerk


                                   No. 04-10653
                                 Summary Calendar



      JACK REEVES; JO ANN REEVES,

                                                     Plaintiffs-Appellants,

                                       versus

      ROGER KLURFELD, Director, United States
      Department of Agriculture, National Appeals
      Division,

                                                     Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Northern District of Texas
                             (USDC No. 5:03-CV-143-C)
           _______________________________________________________


Before REAVLEY, BARKSDALE and GARZA, Circuit Judges.

PER CURIAM:*

      We affirm the decision of the district court for the following reasons:

      1.     The FSA’s determination that the Reeves did not show good faith was


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
         not arbitrary or capricious and is supported by the FSA’s reasonable

         interpretation of its regulations. See Martin v. OSHA, 499 U.S. 144,

         150 (1991); Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins.

         Co., 463 U.S. 29, 43 (1983).

    2.   The agency’s interpretation that 7 C.F.R. § 1924.56 requires the FSA

         to prepare an independent Farm and Home Plan only where the parties

         disagree as to the business plan proposed therein is reasonable and thus

         entitled to deference. Martin, 499 U.S. at 150.

AFFIRMED.




                                     2